Citation Nr: 1210748	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-21 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left rib injury.  

2.  Entitlement to service connection for a disorder of the left leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from February 1962 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Essentially, the Veteran contends that he experiences a chronic disability in the left lower extremity and ribcage as a result of a traumatic injury experienced during active naval service.  

The service treatment records do not reflect any treatment for a lower extremity or rib injury; however, service connection was granted for posttraumatic stress disorder (PTSD) as a result of being in a traumatic accident while in service.  Indeed, the lay evidence of record, as well as medical evidence of a fellow Veteran also involved in the incident, establishes that the Veteran was in a motor vehicle in Sasebo, Japan in 1963, and that his vehicle was struck by an oncoming train.  The residual disability from this accident has yet to be fully developed; however, the Veteran has asserted that he has had pain in his left side and in the left leg since this incident.  

Service connection was initially denied in a rating decision issued in September 2006 (confirmed in July 2007 after the consideration of additional evidence) on the basis of there being no evidence of a current disability in the left leg or chest.  Subsequent to this, the Veteran has submitted radiographic evidence, dated in June 2009, which does document severe arthritis in the left knee.  The Veteran has made several complaints of pain in his left leg while seeking clinical treatment, and he has consistently attributed his pain to the confirmed in-service accident.  In light of this, the RO scheduled the Veteran for a comprehensive VA orthopedic examination in June 2010.  Unfortunately, although there is some useful information in this report, it is not adequate to resolve the issues on appeal.  

Indeed, the Board notes that the June 2010 VA examination report determined that radiographic testing would be necessary to confirm a diagnosis of a chronic left rib injury residual in the Veteran.  Although it appears as if such a test was ordered, the returned radiographic reports were limited to the neck, back, and knee in their focus.  The radiographic reports did, however, confirm the earlier diagnosis of osteoarthritis in the left knee.  The examiner re-iterated the Veteran's complaints with respect to the knee and left rib; however, stated that he "could not locate medical record of injury to the . . . chest or knee of this [V]eteran during military service."  The examiner continued that "with currently available information, it would be speculation for me to attribute current . . . chest wall or knee problems to military service."  

The Board notes that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and when sound reasoning exists for the conclusion (not the mere fact that the claims file was reviewed).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In the current case, the VA examination of 2010 is speculative in nature and does not accept the established fact that the Veteran was in a motor vehicle accident in 1963.  Indeed, such an accident formed the basis of a grant of service connection for PTSD, and thus the event must be considered as having occurred when coming to a medical conclusion on the etiology of the claimed left rib and leg disorders.  Furthermore, as noted, the examiner determined that radiographic evidence would be necessary to determine the current extent of a chest wall disorder, and it does not appear as if such evidence was obtained.  Thus, a new examination must be conducted.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for a VA orthopedic examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left leg and left rib disorder, to include osteoarthritis in the knee and claimed fracture residuals in the ribcage, had causal origins in active naval service, to include as a result of the 1963 motor vehicle accident.  The examiner should obtain radiographic views of the left chest as was initially directed by the 2010 examiner.  Furthermore, the examiner is reminded that any conclusions must be supported by a rationale.  If the examiner concludes that it would be mere speculation to provide an opinion, a rationale as to why it would be mere speculation must be provided.   

3.  Following any additional indicated development, conduct a de novo review of the claims on the merits.  Should the appeal not be granted, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


